      Case 2:21-cv-00326-LMA-DPC Document 4 Filed 02/15/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


LUKE FONTANA                                                        CIVIL ACTION

VERSUS                                                                    No. 21-326

LATOYA CANTRELL, ET AL.                                                  SECTION I

                                      ORDER

      Before the Court is pro se plaintiff Luke Fontana’s 1 (“Fontana”) motion 2 for a

temporary restraining order (“TRO”), a preliminary injunction, or both. The motion

and accompanying complaint were filed after 4:00 PM on Friday, February 12, 2021. 3

Because Fontana’s requested relief necessitates ruling prior to February 16, 2021,

the Court will address the request for a TRO, although the defendants do not appear

to have been provided notice yet.

      Fontana requests that the Court “enjoin[] Defendants Mayor LaToya Cantrell

and the City of New Orleans from enforcing ‘Mardi Gras Restrictions’ affecting the

closure of Jackson Square, Louis Armstrong Park, and the use of Bourbon Street for

February 16, 2021.” 4 Fontana also asks that the Court “enjoin [the defendants] from

the use of legal process to prosecute [him] for violating ‘Mardi Gras Restrictions’

under Chapter 54 Section 501 of the New Orleans Criminal Code.” 5          Fontana’s




1 Fontana, an attorney, has indicated that he is proceeding pro se.
2 R. Doc. No. 2.
3 The Court notes that Monday, February 15, 2021, is President’s Day, a federal

holiday.
4 Id. at 1.
5 Id. at 1–2.
      Case 2:21-cv-00326-LMA-DPC Document 4 Filed 02/15/21 Page 2 of 3




Complaint indicates that he plans to hold a “33 Minute Prayer Vigil at the entrance

to Saint Louis Cathedral in Jackson Square” 6 as well as a “protest parade.” 7 He

explains that the purpose of the vigil and parade is to “protest . . . the destructive

economic restrictions and poor leadership of Mayor Cantrell.” 8

       As far as the Court is aware, Fontana has not served the defendants—and they

have neither appeared nor responded to the complaint and motion. And, importantly,

Fontana has not “certifie[d] in writing any efforts made to give notice and the reasons

why it should not be required,” as required by Federal Rule of Civil Procedure

65(b)(1)(B).

       Fontana’s lack of certification precludes the Court from granting his motion.

Fed. R. Civ. Proc. 65(b)(1)(B) (“The court may issue a temporary restraining order

without written or oral notice to the adverse party or its attorney only if: . . . the

movant’s attorney certifies in writing any efforts made to give notice and the reasons

why it should not be required.”); see Howell v. Lake Villas No. 2 Homeowners Ass’n,

No. 18-14332, 2019 WL 95472, at *1 (E.D. La. Jan. 3, 2019) (Africk, J.); Ray v. La.

Dep’t of Pub. Safety and Corrections, No. 16-810, 2016 WL 5875947, at *2 (W.D. La.

Oct. 7, 2016) (similar); see also Knoles v. Wells Fargo Bank, N.A., 513 F. App’x 414,

415 (5th Cir. 2013) (per curiam) (“[A] temporary restraining order requires

verification in the motion of the . . . efforts that ha[ve] been taken to contact the

adverse party[.]”).    “Although Rule 65(b)(1)(B) requires certification from the



6 R. Doc. No. 1, at 4 ¶ 20.
7 Id. at 2 ¶ 6.
8 Id.



                                          2
      Case 2:21-cv-00326-LMA-DPC Document 4 Filed 02/15/21 Page 3 of 3




‘movant’s attorney,’ courts have held the provision applicable to pro se parties as

well.” Meaux v. La. Office of Governor, No. 17-203, 2017 WL 8794844, at *2 n.1 (W.D.

La. Feb. 10, 2017) (gathering cases). As the Court cannot issue a TRO under these

circumstances, it will not address whether such extraordinary relief would be

appropriate. Accordingly,

      IT IS ORDERED that the motion for a TRO and/or preliminary injunction is

DISMISSED.

      New Orleans, Louisiana, February 15, 2021.



                                         _______________________________________
                                                   LANCE M. AFRICK
                                         UNITED STATES DISTRICT JUDGE




                                         3
